Determination of respondent Department of Motor Vehicles, dated July 12, 2004, finding that petitioner made an illegal U-turn in violation of Ve*241hiele and Traffic Law § 1110 (a), and imposing a penalty of two points on her license and a fine of $70, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Kibbie F. Payne, J.], entered December 27, 2004) dismissed, without costs.
The proceeding must be dismissed as against the State of New York, which is not a “body or officer” within the meaning of CPLR 7802 (a) against whom a CPLR article 78 proceeding may be brought (Matter of Capruso v New York State Police, 300 AD2d 27, 28 [2002]). On the merits, substantial evidence, specifically the testimony of the police officer who stopped petitioner, supports the finding that petitioner made an illegal U-turn (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]; Matter of Grossberg v Christian, 245 AD2d 118 [1997]). Nor does the record support petitioner’s claims that the Administrative Law Judge was biased and hostile toward her and that his leading questions deprived her of a fair hearing (see Matter of Warder v Board of Regents of Univ. of State of N.Y., 53 NY2d 186, 197 [1981], cert denied 454 US 1125 [1981]). Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.